Title: To Thomas Jefferson from William Davies, 15 January 1781
From: Davies, William
To: Jefferson, Thomas



Sir
Richmond Jany. 15. 1781.

As considerable numbers of militia are daily arriving at this place, very many of whom are not armed, and as I know of no public stores from whence they can be supplied, I beg to know your Excellency’s sentiments with respect to the propriety of discharging such as cannot be equipped, or whether it would be your wish that they should be detained here, till a sufficient number of arms can be repaired to put into their hands.
I have the honor to be, Sir, your Excellency’s very obedt servt,

William Davies

